DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               YEN BERNSTEIN and BRETT BERNSTEIN,
                           Appellants,

                                    v.

   HSBC BANK, USA, NATIONAL ASSOCIATION, As Trustee for The
Holders of DEUTSCHE ALT-A SECURITIES MORTGAGE LOAN TRUST,
 SERIES 2006-AR6 MORTGAGE PASS-THROUGH CERTIFICATES,
                      SERIES 2006-AR6,
                           Appellee.

                              No. 4D17-3170

                         [September 27, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie Rowe, Judge; L.T. Case No. 50-2012-CA-
000239-XXXX-MB.

  Michael Vater, Kyle M. Costello and Kendrick Almaguer of The Ticktin
Law Group, PLLC, Deerfield Beach, for appellants.

   Nancy M. Wallace of Akerman LLP, Tallahassee; and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, JJ., and MIRMAN, LAWRENCE, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.